TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00359-CR


William Maynard, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. 2021268, HONORABLE FRANK J. MALONEY, JR., JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Ariel Payan, is ordered to tender a brief in this cause no later than February 9, 2004. 
No further extension of time will be granted.
It is ordered January 12, 2004.

Before Justices Kidd, Puryear and Pemberton
Do Not Publish